Detailed Action

1.	This communication is being filed in response to the submission having a mailing date
of (04/12/2021) in which a (3) month Shortened Statutory Period for Response has been set.

      Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     Acknowledgements

3.	Upon entry, claims (1 -30) remain pending on this application, of which (1, 15, 29, 30) are the four (4) parallel running independent claim on record. 

3.1.	The Examiner undersigned would like to thanks Atty. M. Bandy. (R.N. 35,788) for the detailed stated remarks and observations. 

3.2.	The previously presented rejection under 35 USC 103 is withdrawn in view of the new persuasive arguments presented by the Applicant. 

                                                            Notice of Allowance

4.1.	In view of the persuasive arguments presented, and after a careful review and further search provided, the Examiner considers that the case has been placed in conditions for allowance, and therefore a Notice of Allowance appears on claims (1 -30) as following:

                                                        Reasons for Allowance

5.	The following is the Examiners statement of reasons for allowance:

5.1.	The three independent claims on record (1, 15, 29, 30) and the associated dependent claims are directed to (e.g. a deblocking technique, employing a particular set of steps for sub-partition boundaries originated by an intra sub-partition (ISP) coding tool. The process includes - determining and modifying, a maximum filter length to be 1, for the first and second sub-partition, when a width and the height of the cited sub-partitions is equal 4 samples; in order to output loop filter parameters (such as sample adaptive offset information), so that, a decoder can apply the same loop filter parameters or respective loop filters for decoding [Specs; Claims].)

5.2.	These set of feature steps as cited above, combined with the rest of the limitations of the presented technique, has no analogous in the art, at the time the invention was made or filed, and are therefore is considered a novelty.

5.3.	The below list of Prior art on record (see Section 6), and specifically the previously presented PA combination on record, fails to fairly disclose and/or suggest the feature proposed features steps as claimed, having no analogous in the art at the time the invention was made/filed. 

5.4.	For at least above arguments, the Examiner undersigned is believed that the new list of claim to limitations, are constructed in such manner, it’s to be in condition for allowance.

       Prior Art Citations

6.	The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

6.1.	Patent documentation:

US 9,338,476 B2		Auwera; et al.	H04N19/176; H04N19/159; H04N19/117; 
US 9,712,822 B2		Han; et al.		H04N19/30; H04N19/593; H04N19/86; 
US 10,750,171 B2		Chen; et al.		H04N19/46; H04N19/14; H04N19/86; 
US 10,412,419 B2		Kim; et al.		H04N19/117; H04N19/70; H04N19/186; 
US 10,003820 B2		Lee; et al.		H04N19/136; H04N19/593; 
US 20140185689 A1	Narroschke; et al.	H04N19/182; H04N19/136; H04N19/182;

6.2.	Non-Patent Literature:

_ Adaptive Deblocking Filter; List – 2003;
_ A parallel adaptive loop filter; Sharp – 2010;
_ Results for intra deblock filter testing by SKKU-JCTVC; Yang -2011;
_ HEVC deblocking filter; Norkin; 2012.

          Conclusions

7.	Any inquiry concerning this communication or earlier communications from examiner should be directed to LUIS PEREZ-FUENTES whose telephone number is (571) 270 -1168.
The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private
PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, please call (800) 786 -9199 (IN USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.